Citation Nr: 1819306	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  12-01 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss, to include as secondary to service-connected disability.

2.  Entitlement to a rating in excess of 70 percent for Parkinson's disease with right upper extremity impairment.

3.  Entitlement to a rating in excess of 40 percent for right lower extremity impairment.

4.  Entitlement to a rating in excess of 20 percent for left lower extremity impairment.

5.  Entitlement to a rating in excess of 20 percent for irritable bowel syndrome.

6.  Entitlement to an initial compensable rating prior to May 2, 2013 and 60 percent thereafter for genitourinary impairment.

7.  Entitlement to an initial compensable rating for vertebral fracture.

8.  Entitlement to special monthly compensation based on loss of use of the right upper extremity.

9.  Entitlement to special monthly compensation based on loss of use of the left upper extremity.

10.  Entitlement to special monthly compensation based on loss of use of the lower extremities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to September 1966.  The Veteran died in February 2014.  The appellant is his surviving spouse. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and June 2011, October 2011, May 2012, and April 2013 issued by the RO in Lincoln, Nebraska.

In the February 2003 rating decision, the RO denied service connection for right ear hearing loss.  The issue of entitlement to service connection for right ear hearing loss was remanded by the Board in June 2004.  Thereafter, in an October 2005 rating decision, the Board denied service connection for right ear hearing loss.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2006, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the Court issued an Order vacating the Board's decision and remanding the case to the Board for further action consistent with the terms of the JMR.

The Board remanded the claim of service connection for right ear hearing loss in October 2006.  Subsequently, in a September 2007 decision, the Board again denied the claim of service connection for hearing loss.  

The Veteran appealed the Board's September 2007 decision to the Court.  In an October 2009 memorandum decision, the Court vacated the Board's September 2007 decision denying service connection for right ear hearing loss and remanded the claim for readjudication.  The claim was remanded by the Board in a June 2010 decision.  

The Board observes that the issues of entitlement to service connection for left ear hearing loss was also remanded by the Board in the June 2010 decision.  However, service connection for the above-mentioned claim was granted in a July 2011 rating decision.  The grant of service connection constitutes a full award of the benefit sought on appeal with respect to the claim.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the Veteran initiated an appeal with the initial rating or effective date assigned.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Thus, the issue is not in appellate status at this juncture. 

In the June 2011 rating decision, the RO denied entitlement to a rating in excess of 70 percent for Parkinson's disease with right upper extremity impairment and entitlement to special monthly compensation based on loss of use of the right upper extremity.

In the October 2011 rating decision, the RO denied entitlement to a rating in excess of 40 percent for right lower extremity impairment due to Parkinson's disease and entitlement to a rating in excess of 20 percent for left lower extremity impairment due to Parkinson's disease.  

In the May 2012 rating decision, the RO, in pertinent part, denied entitlement to special monthly compensation based on loss of use the left upper extremity.  Additionally, service connection was granted for vertebral fracture and genitourinary impairment.  Noncompensable ratings were assigned, effective January 1, 2012.  The 20 percent rating was continued for irritable bowel syndrome. 

In the April 2013 rating decision, the RO denied entitlement to special monthly compensation based on loss of use of the bilateral lower extremities.  

The Board observes that in an August 2013 rating decision, the rating for genitourinary impairment was increased to 60 percent disabling, effective May 2, 2013. 

This appeal was before the Board in November 2016 at which time it was remanded to obtain outstanding medical records and to readjudicate the claims on appeal.  A review of the record shows that the RO has complied with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran did not have a current right ear hearing loss disability for VA purposes.

2.  The Veteran's Parkinson's disease with right upper extremity impairment was manifested by severe incomplete paralysis of the right upper extremity.

3.  The Veteran's right lower extremity impairment was manifested by moderately severe incomplete paralysis.

4.  The Veteran's left lower extremity impairment was manifested by moderate incomplete paralysis.

5.  The Veteran's irritable bowel syndrome was manifested by severe constipation.

6.  Resolving all doubt in favor of the Veteran, his genitourinary impairment required the wearing of absorbent materials that had to be changed more than 4 times per day; there was no evidence of renal dysfunction.

7.  The Veteran's vertebral fracture was manifested by subjective complaints of pain, with no evidence of limitation of motion. 

8.  The Veteran had decreased function in his bilateral upper extremities, but the preponderance of the evidence is against a finding that the Veteran had no effective function remaining other than that which would be equally well served by an amputation stump with use of a suitable prosthetic appliance. 

9.  The Veteran had decreased function in his bilateral lower extremities, but the preponderance of the evidence is against a finding that the Veteran had no effective function remaining other than that which would be equally well served by an amputation stump with use of a suitable prosthetic appliance. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for a rating in excess of 70 percent for Parkinson's disease with right upper extremity impairment have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.120, 4.123, 4.124a, Diagnostic Codes 8004, 8513 (2017).

3.  The criteria for a rating in excess of 40 percent for impairment of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2017).

4.  The criteria for a rating in excess of 20 percent for impairment of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2017).

5.  The criteria for a rating in excess of 20 percent for irritable bowel syndrome have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.120, 4.123,  4.114, Diagnostic Code 7319 (2017).

6.  The criteria for an initial 60 percent rating, but no higher, for genitourinary impairment have been met throughout the course of the appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.21, 4.115a, 4.115b, Diagnostic Code 7542 (2017).

7.  The criteria for an initial 10 percent rating, but no higher, for a vertebral fracture have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, Part 4, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 38 C.F.R. § 4.71a, Diagnostic Code 5235 (2017).

8.  The criteria for special monthly compensation based on loss of use of the right upper extremity have not been met.  38 U.S.C. § 1114 (2012); 38 C.F.R. § 3.350.

9.  The criteria for special monthly compensation based on loss of use of the left upper extremity have not been met.  38 U.S.C. § 1114 (2012); 38 C.F.R. § 3.350.

10.  The criteria for special monthly compensation based on loss of use of the bilateral lower extremities have not been met.  38 U.S.C. § 1114 (2012); 38 C.F.R. § 3.350.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Right Ear Hearing Loss

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection for certain chronic diseases, including an organic disease of the nervous system like sensorineural hearing loss, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1137 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016); Fountain v. McDonald, 27 Vet.App. 258 (2017).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may be established on a secondary basis under 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Appellant asserts that service connection for right ear hearing loss is warranted.  She contends that the condition was due to noise exposure during active service.  Alternatively, she argues that the condition is secondary to the Veteran's service-connected diabetes mellitus and/or Parkinson's disease.

Available service treatment records are negative for treatment for or complaints of hearing loss during active duty.  Notably, at the time of the Veteran's military separation examination in September 1966, clinical evaluation of the Veteran's ears was normal.  Audiometric testing was not conducted at that time.  However, a hearing test was performed which demonstrated normal hearing bilaterally (15/15).

A review of the Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214) demonstrates that the Veteran's military occupation specialty was rifleman.

An August 2001 private treatment record indicates that the Veteran had hearing loss, with the left ear more severe than the right ear.  It was noted that the condition had been present for 30 years.  Mortars and infantry were noted as a modifying fact.  The examiner noted that the Veteran worked for a railroad for 25 years as a machinist with the use of protection.  Audiometric testing conducted in connection with that examination showed pure tone thresholds, in decibels, as follows:



 Hz   



500
1000
2000
3000
4000
RIGHT
25
25
35
25
35

Speech recognition was 100 percent in the right ear.  

The Veteran was provided a VA audiological examination in May 2003.  At that time, the examiner noted that pure tone hearing testing was not completed at military separation; however speech testing was within normal limits at discharge.  The Veteran reported that during active service, he was exposed to small arms fire and artillery and mortar fired during combat.  He also had exposure to railroad noise for 25 years in the civilian sector.  Audiometric testing conducted in connection with that examination showed pure tone thresholds, in decibels, as follows:



 Hz   



500
1000
2000
3000
4000
RIGHT
20
20
25
25
25

Speech recognition was 96 percent in the right ear.  The examiner indicated that pure tone testing revealed normal hearing at the 250 - 4000 Hz with a mild hearing loss at 8000 Hz.  He opined that the Veteran presented with normal hearing for VA purposes in the right ear.

The Veteran was provided an additional VA audiological examination in October 2004.  The examiner noted that a whisper test at discharged from military service was within normal limits, however, the whisper voice test is not sensitive to frequency-specific hearing loss.  She also reported that an audiogram completed in May 2003 indicated normal hearing for the right ear.  She documented that during military service, the Veteran was exposed to noise from gunfire, artillery, and mortar fire during combat.  As a civilian, he had noise exposure while working for the railroad for 25 years.  Audiometric testing conducted in connection with the examination showed pure tone thresholds, in decibels, as follows:



 Hz   



500
1000
2000
3000
4000
RIGHT
20
25
25
25
25

Speech recognition was 92 percent for the right ear.  The examiner noted that pure tone audiometry for the right ear revealed normal hearing from 250 - 6000Hz with a mild hearing loss at 8000 Hz.  She reported that a pure tone Strenger test was positive.  The Veteran was then reinstructed to the test procedure but his responses did not change.  The examiner determined that there was a poor correlation between the Veteran's pure tone average and speech reception thresholds.  With regard to diagnosis, the examiner opined that the findings were inconsistent.  In so finding, she noted that the Veteran's May 2003 findings indicated normal hearing for VA rating purposes for the right ear.

In an October 2004 addendum medical opinion, the examiner who conducted the May 2003 VA audiological examination noted that it should be pointed out that the October 2004 VA examiner opined that the May 2003 is the most accurate test.  

In the report of a May 2005 VA audiological examination, the examiner noted that at military separation, pure tone hearing testing was not completed, however, speech testing was within normal limits.  The Veteran reported that he had exposure to small arms fire and miliary and mortar fire during combat.  He also had exposure to railroad noise for 25 years in the civilian sector.  Audiometric testing conducted in connection with the examination showed pure tone thresholds, in decibels, as follows:



 Hz   



500
1000
2000
3000
4000
RIGHT
20
25
20
20
25

Speech recognition was 96 percent in the right ear.  With regard to diagnosis, the examiner indicated that the Veteran presented with normal hearing for VA rating purposes for the right ear.

A final VA audiological examination was provided in March 2011.  Audiometric testing conducted in connection with the examination showed pure tone thresholds, in decibels, as follows:



 Hz   



500
1000
2000
3000
4000
RIGHT
20
20
35
25
35

Speech recognition was 98 percent in the right ear.  The examiner diagnosed mild to moderate sensorineural hearing loss in the right ear.  The examiner opined that it is as least as likely as not that the Veteran's hearing loss was caused by or a result of noise exposure in service.  In so finding, he noted that the exit examination was completed with a whisper voice test, which is not a calibrated test and is not sensitive to high frequency hearing loss.  Further, the Veteran had a positive history of noise exposure from military service and his current hearing loss is consistent with noise exposure.  


Analysis

After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim of service connection for right ear hearing loss.

As discussed above, service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, a provision which specifically defines the level of impaired hearing which constitutes a disability for VA compensation purposes.

In this case, the Board has carefully reviewed the record on appeal, but finds no probative evidence showing that the Veteran had right ear hearing loss to the extent necessary to constitute a disability for service connection purposes under 38 C.F.R. 3.385.  The Board acknowledges that the Veteran was found to have sensorineural hearing loss of the right ear.  However, the evidence available to the Board does not show that at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or that the thresholds for at least three of the frequencies are greater than 25 decibels.  Id.  The Board acknowledges that a speech recognition score of 92 percent was assigned during the October 2004 VA examination, which is sufficient to establish hearing loss for VA purposes.  However, the VA examiner indicated that the VA examination findings were inconsistent, noting that there was a poor correlation between the Veteran's pure tone threshold average and his speech reception thresholds.  Further, subsequent audiological evaluations are negative for a finding of hearing loss for VA purposes.  Therefore, the speech recognition score assessed during the October 2004 VA examination is not sufficient to establish right ear hearing loss.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  In other words, the law limits entitlement to compensation to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In this case, the numeric designations shown on audiometric testing and speech recognition tests indicate that the Veteran's right ear hearing acuity was not severe enough to constitute a disability for VA compensation purposes.  

As the preponderance of the evidence is against the claim of service connection for right ear hearing loss, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

When evaluating disabilities of the joints, the Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); see DeLuca v. Brown, 8 Vet. App. 202 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Parkinson's Disease with Right Upper Extremity Impairment

The Veteran's service-connected Parkinson's disease with right upper extremity impairment was evaluated under Diagnostic Code 8004, which contemplates paralysis agitans, and Diagnostic Code 8513, which contemplates paralysis of all radicular groups.

Under Diagnostic Code 8004, a minimum 30 percent rating is assigned for paralysis agitans.  See 38 C.F.R. § 4.124a, Diagnostic Code 8004 (2017).

Under Diagnostic Code 8513, complete paralysis is rated 90 percent disabling for the major upper extremity.  A 70 percent rating is warranted for severe incomplete paralysis of the major extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8513.

Factual Background

VA and private treatment records reveal treatment for Parkinson's disease symptoms.  The records note a worsening in motor skills.  However, it was noted that the Veteran was able to use a walker to ambulate.

The Veteran was scheduled for a VA brain and spinal cord examination in April 2011, however it was reported that he failed to report for the examination.  In the notice of disagreement received in August 2011, it was reported that the Veteran failed to report for the scheduled examination because of weather conditions.  It was requested that the examination be rescheduled.

In the report of November 2011 VA aid and attendance or housebound examination it was noted that muscle tone in the upper extremity was weakened.

The Veteran was scheduled for a VA examination in December 2011; however, he failed to report for the examination due to a death in the family.  It was noted that the Veteran would withdraw his claim and resubmit it at a later date.

In a statement received in January 2012, it was noted that the Veteran had to have a special plate and utensils to feed himself and that his wife usually fed him.  Additionally, the nursing home had to cut up his food and sometimes the nurses had to feed him if he was having a bad day.  It was also reported that the Veteran could not use his right hand, which is his dominant hand.  He also could not write, dial a telephone, use a remote for the television, or dress himself.  It was noted that it was a struggle for him to raise his arms. 

In the report of a May 2013 Parkinson's disease disability benefits questionnaire it was documented that the Veteran was right hand dominant.  Motor manifestations due to Parkinson's or its treatment included a moderate stooped posture, severe balance impairment, moderate loss of automatic movements, and moderate speech changes.  There was no bradykinesia or slowed motion.  There were tremors.  Muscle rigidity and stiffness was found to be moderate in the bilateral upper and lower extremities.  As for mental manifestations due to Parkinson's or its treatment, the Veteran had mild depression and severe cognitive impairment or dementia.  Additional manifestations and complications included mild sleep disturbances, moderate constipation, severe sexual dysfunction, and mild aggressive behavior.  Urinary problems were also noted, which required more than 4 absorbent pads per day.  It was noted that the Veteran was dependent on nursing staff for some assistance.  He had multiple fall preventions.  The examiner opined that the Veteran would not be safe at home with his wife.  

In the report of a May 2013 examination for housebound status or permanent need for regular aid and attendance, it was noted that the Veteran was not able to feed himself.  He was not able to prepare his own meals and required help with all activities of daily living.  He was found to have stiffness in the hands.  With regard to restrictions in the upper extremity, it was noted that the Veteran could not do fine dexterity such as fastening buttons.  Additionally, he could not shave, and needed assistance with dressing, eating, and toileting.  

Subsequent medical records note continued treatment for Parkinson's to include worsening motor skills.


Analysis

After a review of the evidence, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 70 percent for Parkinson's disease with right upper extremity impairment.

In this regard, at no time during the rating period on appeal was the Veteran's Parkinson's disease manifested by complete paralysis of the right upper extremity.  Notably, in the May 2013 Parkinson's disease disability benefits questionnaire it was noted that muscle rigidity and stiffness was moderate in the upper extremities.  Additionally, in the May 2013 examination for housebound status or permanent need for regular aid and attendance, it was noted that the Veteran required assistance with the activities of daily living.  Medical records documented a worsening of the upper extremities.  However, there was no finding of complete paralysis.  The Board finds that overall; the Veteran's Parkinson's disease was manifested by severe incomplete paralysis.  Neither the appellant nor her attorney has identified any evidence or otherwise provided a basis upon which a higher rating could be assigned.  Thus, a rating in excess of 70 percent is not warranted.  38 C.F.R. § 4.124a, Diagnostic Codes 8004, 8513.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 70 for Parkinson's disease with right upper extremity impairment and the claim must be denied.  Gilbert v. Derwinski,1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Right and Left Lower Extremity Impairment

The Veteran's service-connected right and left impairment of lower extremities were evaluated under Diagnostic Code 8520, which contemplates paralysis of the sciatic nerve.  

Under those criteria, a maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Factual Background

In the report of the November 2011 VA aid and attendance or housebound examination it was reported that the Veteran used an orthopedic or prosthetic appliance.  Specifically, he used a walker and gait belt.  It was noted that the Veteran was prone to falls and needed assistance to ambulate.  Additionally, muscle tone in the lower extremities was weakened and the Veteran needed help with any ambulation because of weakness and loss of balance.  The Veteran was unable to walk without the assistance of another person, but did not require a wheelchair.   However, he used a walker.  

In a statement received in January 2012, it was noted that the Veteran was having terrible falls.  He was walking with assistance - an electric chair lifts him, then he walks with a walker.  On bad days he uses a wheel chair.

In the report of a May 2013 Parkinson's disease disability benefits questionnaire it was noted that the Veteran had severe balance impairment and moderate muscle rigidity and stiffness.  It was noted that the Veteran was dependent on nursing staff for some assistance and had multiple fall preventions.  

In the report of a May 2013 examination for housebound status or permanent need for regular aid and attendance, with regard to restrictions of the lower extremities, it was noted that the Veteran was only able to walk short distances with assistance.  

Medical records note gait disturbances and worsening motor skills and ability to ambulate.  The records show atrophy of salivary gland and probable multi-system atrophy, but do not show muscle atrophy of the lower extremities.  Notably, private treatment records dated in December 2013 indicate that although the Veteran's primary mode of transportation was his wheelchair, he occasionally used a walker.  The Board observes that the records show a history of falls.

Analysis

After a review of the evidence, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 40 percent for right lower extremity impairment and in excess of 20 percent for left lower extremity impairment.   

In this regard, the Veteran's the right lower extremity has not been manifested by marked muscular atrophy or complete paralysis.  In the May 2013 Parkinson's disease disability benefits questionnaire it was noted that the Veteran had severe balance impairment and moderate muscle rigidity and stiffness.  While the medical evidence reveals a worsening of motor skills and ability to ambulate, they do not show muscle atrophy or complete paralysis.  Notably, while a December 2103 medical record indicated that the Veteran primarily used a wheelchair, he was still able to use a walker.  Therefore, the Board finds the severity of the Veteran's lower extremity impairment is best contemplated by the current 40 percent rating.  Thus, a rating in excess of 40 percent is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

With regard to the left lower extremity impairment, the evidence does not suggest that it was moderately severe in nature.  As detailed above, in the May 2013 Parkinson's disease disability benefits questionnaire, the Veteran's lower extremities were described as moderate in severity.  Although subsequent records reveal that the Veteran had worsening ability to ambulate, the evidence does not suggest that it is due specifically to the left lower extremity impairment.  Further, neither the appellant nor her attorney has identified any evidence or otherwise provided a basis upon which a higher rating could be assigned.  Thus, a rating in excess of 20 percent is not warranted.  Id.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 40 for right lower extremity impairment and in excess of 20 percent for left lower extremity impairment and the claims must be denied.  Gilbert v. Derwinski,1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Irritable Bowel Syndrome

The Veteran's irritable bowel syndrome has been rated under Diagnostic Code 7319 for irritable colon syndrome.

Under Diagnostic Code 7319, a 30 percent rating is warranted for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  This is the maximum schedular rating available under Diagnostic Code 7319.

Factual Background

In a statement received in January 2012, it was reported that the Veteran had bowel incontinence.

In the report of a May 2013 Parkinson's disease disability benefits questionnaire it was noted that the Veteran had moderate constipation.  In the report of a May 2013 examination for housebound status or permanent need for regular aid and attendance, it was reported that the Veteran required routine support with bowel movements.  Medical records indicate that the Veteran requires suppositories every 2 days or daily as needed.  

Analysis

After a review of the evidence, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for irritable bowel syndrome.

In this regard, the Board finds that overall, the Veteran's irritable bowel syndrome was severe in nature.  Although the Veteran was found to have moderate constipation during the May 2013 disability benefits questionnaire, the medical evidence of record suggests that the Veteran required daily suppositories to assist with constipation.  The Board finds that the daily use of suppositories is indicative of severe irritable bowel syndrome, thus, warranting a 30 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7319.  However, in this case, service connection for irritable bowel syndrome was been granted on the basis of aggravation of the disability by the service-connected Parkinson's dementia.  Thus, the baseline level of disability must be subtracted from the current overall level of disability.  38 C.F.R. § 3.310(b).

Here, the grant of service connection based on findings in an October 2004 VA examination in which symptoms of frequent episodes of bowel disturbances with abdominal distress were described.  Such symptoms are indicative of a 10 percent rating prior to aggravation by the service-connected disability.  Thus, as the evidence during the appeal period supports a 30 percent evaluation, and accounting for Veteran's pre-existing baseline level of disability, a 20 percent rating is appropriate.  As such, a rating in excess of 20 percent is not warranted.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for irritable bowel syndrome and the claim must be denied.  Gilbert v. Derwinski,1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Genitourinary Impairment

The Veteran's genitourinary impairment has been rated under Diagnostic Code 7542 for neurogenic bladder, which indicates that neurogenic bladder is to be rated as voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7542 (2017).

Pursuant to those rating criteria, a 20 percent rating contemplates leakage requiring the wearing of absorbent materials, which must be changed less than 2 times per day.  When there is leakage requiring the wearing of absorbent materials, which must be changed 2 to 4 times per day, a 40 percent disability rating is warranted. When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent evaluation is warranted.  38 C.F.R. § 4.115a.

Factual Background

In a statement received in January 2012, it was noted that the Veteran was having incontinence with his bladder.  He constantly wore absorbent material that was changed about 5 times per day. 

Private medical records note treatment for bladder incontinence.  Notably, in an August 2012 bowel and bladder program summary, it was reported that the Veteran was continued on promoted voiding and defecation program.  The records note that the Veteran wore pull-ups and pads and was assisted by staff, to include with "peri care."  However, the records do not document how frequently the Veteran's absorbent materials were changed throughout the day.  

In the May 2013 Parkinson's disease disability benefits questionnaire, it was noted that the Veteran had urinary problems that required the wearing of absorbent materials that had to be changed more than 4 times per day.

Analysis

Applying the facts in this case to the criteria set forth above and resolving reasonable doubt in favor of the appellant, the Board finds that a 60 percent rating, but no higher, is warranted throughout the rating period on appeal.

In the regard, the Veteran's genitourinary impairment required the wearing of absorbent materials.  Specifically, the records note that the Veteran wore incontinence products, which included pull-ups and pads, and was assisted by staff, to include with "peri care."  However, the records do not document how frequently the Veteran's absorbent materials were changed throughout the day.  Notwithstanding, in the January 2012 statement, it was reported that the Veteran wore absorbent material that were changed about 5 times per day.  There is no evidence to contradict such statement.  Further, in the May 2013 Parkinson's disease disability benefits questionnaire, it was noted that the Veteran had urinary problems that required the wearing of absorbent materials that had to be changed more than 4 times per day.  Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's service-connected genitourinary impairment more nearly approximated that criteria for a 60 percent rating throughout the period on appeal.  38 C.F.R. § 4.115a.

The Board observes that 60 percent is maximum rating for voiding dysfunction.  Other codes pertaining to urinary frequency and obstruction voiding do not provide ratings higher than 60 percent.  The Board has considered whether a higher rating is warranted for renal dysfunction.  However, the clinical evidence does not reflect abnormal renal function.  Thus, a rating in excess of 60 percent is not warranted at any time during the period on appeal.  

In sum, resolving reasonable doubt in favor of the Veteran, the Board finds that an initial 60 percent rating for the Veteran's genitourinary impairment is warranted.  However, the preponderance of the evidence is against assignment of an initial rating in excess of 60 percent.

Vertebral Fracture

The Veteran's vertebral fracture has been rated under Diagnostic Code 5235 for vertebral fracture or dislocation.

VA's Rating Schedule evaluates disabilities of the spine pursuant to a General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2017).

That formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned:

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Several notes to the General Rating Formula for Diseases and Injuries of the Spine provide additional guidance.  Under Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Under Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2017).

Factual Background

Private medical records note complaints of back pain, to include back pain due to falls.  The records do not provide range of motion findings.  The Board observes that the records indicate that the Veteran had back surgery; however, the surgical procedure was unrelated to the Veteran's vertebral fracture.  

The Veteran was scheduled for a VA examination vertebral fracture in April 2012.  However, the appellant reported that the nursing home where her husband resided could not bring him to the appointment and that she was unable to handle him herself. 

Analysis

Applying the criteria set forth above to the facts in this case, and resolving reasonable doubt in favor of the appellant, the Board finds that an initial 10 percent rating is warranted for the Veteran's vertebral fracture.  

As detailed herein, the Veteran was not provided a VA examination in conjunction with his vertebral fracture claim.  Thus, range of motion testing was not conducted.  However, the Veteran had complained of back pain due to falls.  The Board observes that the provisions of 38 C.F.R. § 4.59 establish that a veteran is entitled to "at least the minimum compensable rating for the joint" for such symptomatology as pain that limits motion to a noncompensable degree.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  Thus, considering the evidence of record regarding back pain subsequent to falls, the Board finds that a 10 percent rating is warranted.  

However, a rating in excess of 10 percent is not warranted.  In this regard, the evidence does not suggest that forward flexion of the lumbar spine was limited to 60 degrees or that the combined range of motion of the thoracolumbar spine was not greater than 120 degrees.  Moreover, there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As such, a rating in excess of 10 percent based on limitation of motion is not warranted at any time during the period on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235.

The Board has considered all potentially applicable diagnostic codes, to include 38 C.F.R. § 4.71a, Diagnostic Code 5243 for intervertebral disc syndrome, in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran's vertebral fracture could not receive a higher rating under an analogous diagnostic code.

The Board has also considered that the Rating Schedule specifically provides that neurological symptoms are to be rated separately under the appropriate diagnostic code.  In this case, the evidence does not suggest that the Veteran had neurological abnormities related to his service-connected vertebral fracture.  Thus, a separate evaluation for a neurological disability is not warranted.  

In sum, resolving doubt in favor of the Veteran, the Board finds that an initial 10 percent rating for the Veteran's vertebral fracture is warranted.  However, the preponderance of the evidence is against assignment of an initial rating in excess of 10 percent.


Special Monthly Compensation for Loss of Use of the Upper and Lower Extremities

Special monthly compensation (SMC) is a statutory award in addition to awards based on the schedular evaluations provided by the diagnostic codes in the Schedule for Rating Disabilities.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C. § 1114(k)-(s) (2012), and 38 C.F.R. §§ 3.350, 3.352 (2017).  SMC is authorized under subsections (k) through (s), with the rate amounts increasing the later in the alphabet the letter appears (except for the rate provided under subsection (s)).  SMC provided under subsections (k) and (r) are paid in addition to any other SMC rates, with certain monetary limits. 

SMC under subsection (k) is warranted when a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one hand, one foot, both buttocks, one or more creative organs, blindness of one eye having only light perception, deafness in both ears, having absence of air and bone conduction, complete organic aphonia with constant inability to communicate by speech, or, in the case of a woman veteran, loss of 25 percent or more of tissue from a single breast or both breasts in combination, or following receipt of radiation treatment.  38 U.S.C. § 1114(k), 38 C.F.R. § 3.350(a). 

SMC under subsection (l) is warranted when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet, or one hand and one foot, or is blind in both eyes, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance. See 
38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b). 

SMC under subsection (m) is warranted if a veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both hands or of both legs with factors preventing natural knee action with prostheses in place, or of one arm and one leg with factors preventing natural elbow and knee action with prostheses in place, or has suffered blindness in both eyes having only light perception; or has suffered blindness in both eyes, rendering such a veteran so significantly disabled as to be in need of regular aid and attendance.  38 U.S.C.§ 1114(m); 38 C.F.R. § 3.350(c). 

SMC under subsection (n) is warranted if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both arms with factors preventing elbow action with prostheses in place, has suffered the anatomical loss of both legs with factors that prevent the use of prosthetic appliances. 38 U.S.C.A. § 1114 (n);38 C.F.R. § 3.350(d). 

SMC under subsection (o) is warranted if a veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle such veteran to two or more of the rates provided in one or more of 38 U.S.C.
§ 1114(l) through (n), with no condition being considered twice in the determination; if a veteran has suffered the anatomical loss of both arms with factors that prevent the use of prosthetic appliances; or bilateral deafness (and the hearing impairment in either one or both ears in service connected) rated at 60 percent or more disabling with service-connected total blindness with 5/200 visual acuity or less.  38 U.S.C. § 1114(o); 38 C.F.R. § 3.350(e). 

Factual Background

As noted herein, in May 2013, the Veteran underwent a VA examination for his Parkinson's disease.  On assessment of the Veteran, it was noted that he had moderate muscle rigidity and stiffness in the bilateral upper and lower extremities.  Tremors were not found.  

In the report of the May 2013 examination for housebound status or permanent need for regular aid and attendance, it was noted that the Veteran required limited assistance with feeding himself.  It was reported that the Veteran could not do fine dexterity and was able to walk short distances with assistance.

Medical records show that the Veteran was able to ambulate with the use of a walker.  

The Board observes that the Veteran had been awarded SMC (l) due to the need of regular aid and attendance from May 24, 2010.  Additionally, he was in receipt of SMC P-2 at a rate equal to subsection (m) on account of Parkinsonian dementia with psychotic features and posttraumatic stress disorder with additional disability, diabetic neuropathy of the right lower extremity, dysphagia, irritable bowel syndrome, left lower extremity impairment due to Parkinson's disease, left upper impairment due to Parkinson's disease, Parkinson's disease with right upper extremity impairment, right lower extremity impairment independently ratable at 100 percent from May 24, 2010.   

Analysis

Applying the criteria set forth above to the facts in this case, the Board finds that SMC is not warranted for the bilateral upper and lower extremities.  

In this regard, the Board acknowledges that the Veteran's had significant impairment of the upper and lower extremities due to his service-connected disabilities.  However, the evidence reflects that the Veteran's conditions of the bilateral upper and lower extremities did not cause functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  There is no evidence, lay or medical, demonstrably showing otherwise.  Although the evidence indeed shows that the Veteran required assistance with the activities of daily living, he was able to ambulate using a walker, which requires use of both the upper and lower extremities.  

Accordingly, the Board finds that the preponderance of the evidence is against the award of SMC for loss of use of the bilateral upper and lower extremities.  As the preponderance of the evidence is against the claims of entitlement to SMC for loss of use of the bilateral upper and lower extremities, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right ear hearing loss, to include as secondary to service-connected disability, is denied

Entitlement to a rating in excess of 70 percent for Parkinson's disease with right upper extremity impairment is denied.

Entitlement to a rating in excess of 40 percent for right lower extremity impairment is denied.

Entitlement to a rating in excess of 20 percent for left lower extremity impairment is denied.

Entitlement to a rating in excess of 20 percent for irritable bowel syndrome is denied.

Entitlement to an initial 60 percent rating, but no higher, for genitourinary impairment is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial 10 percent rating, but no higher, for vertebral fracture is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to special monthly compensation based on loss of use of the right upper extremity is denied.

Entitlement to special monthly compensation based on loss of use of the left upper extremity is denied.

Entitlement to special monthly compensation based on loss of use of the lower extremities is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


